We do not think there was any error in the ruling complained of. The statute, Pub. Laws R.I. cap. 563, § 7, of April 20, 1876, declares that "no action shall be defeated by the misjoinder of parties, if the matter in controversy can be properly dealt with, and settled between the parties before the court." The language is as applicable to pending as to future actions. It cannot be limited to future actions without violence to its obvious meaning. It is not an insuperable objection to a remedial statute that it affects pending suits, if it affects them remedially, and neither violates vested rights nor impairs the obligation of contracts. Cooley Constit. Limit. *381; Rich
v. Flanders, 39 N.H. 304. In this case, the intent to have § 7 apply to pending suits is the more unquestionable, because § 1 gives substantially the same remedy for future cases. The petition will be dismissed, and judgment rendered for the plaintiff on the verdict against the defendants charged by the verdict, and for the other defendant against the plaintiff for his costs.
Petition dismissed.